Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/04/2021 has been entered.  As directed, claims 1, 4, 6, 12, 17, 18, and 19 have been amended, and claims 2, 8, 11, 14, 16, and 20 are cancelled.  Therefore, claims 1, 3-7, 9-10, 12-13, 15, and 17-19 are pending.
	The amendment is sufficient in overcoming the rejections under 35 USC 112 (b), as well as, the prior art rejections previously indicated.  Further grounds of rejection, necessitated by the amendment, are presented below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed after the mailing date of the Non-Final Office Action on 05/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 21 recites “the plurality of co grooves is configured” (emphasis added).  It appears that “co” is an unintentional typo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-7, 9-10, 12-13, 15, and 17-19 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a plurality of slots on a first side of the drive roll” renders the claim indefinite as it is unclear if the aforementioned “first side” refers to the first side recited in line 5.  Are there two separate first sides?
	Regarding claim 9, the recitation of “the drive roll is installed on a drive shaft” renders the claim indefinite as it is unclear if the “drive shaft” recited here is intended to refer to the same or different drive shaft recited in claim 1.
	Regarding claim 9, the recitation of “the drive roll is installed on a drive shaft with a pin…the pin engages with at least one of the plurality of slots to configure a corresponding one of the plurality of grooves to receive the wire” (emphasis added) renders the claim indefinite as it is unclear if the “pin” is intended to refer to the “retaining pin” recited in claim 1 which is also used when the drive roll is installed on the drive shaft and that aligns the plurality of grooves with the wire.  That is, does the “pin” 
	Regarding claim 12, the recitation of “a plurality of slots on a first side of the drive roll” renders the claim indefinite as it is unclear if the aforementioned “first side” refers to the first side recited in line 6.  Are there two separate first sides?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12, 13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertmer (U.S. Publication 2008/0035625) in view of Hemmert et al. (U.S. Publication 2014/0151350), hereinafter Hemmert.
Regarding claim 1, Ertmer teaches a wire drive assembly (para. 0001; “…invention relates generally to welding systems and, more particularly, to wire feed assemblies of such systems…”) (Figures 1-7, drive system 14), comprising: 
a drive shaft (Drive shaft 62; paragraph 0022; figure 2, 6, and 7); 
a retaining pin (one or more locking members or tabs 64; paragraph 0022; Figures 2, 6, and 7); 
a drive roll (Drive roll 60; para. 0021; Figures 2-7), comprising: 

    PNG
    media_image1.png
    364
    477
    media_image1.png
    Greyscale

a first outer face (front surface shown above, generally indicated by 112) on a first side (Fig. 3) of the drive roll (60); 

    PNG
    media_image2.png
    313
    418
    media_image2.png
    Greyscale

a second outer face (indicated by above arrow) on a second side (rear side) of the drive roll (60) opposite the first side of the drive roll (para. 0011; Fig. 4 is the rear perspective view of the drive roll of Fig. 3.  Therefore, the above indicated outer face is on the opposite side of the drive roll than outer face 112); 

    PNG
    media_image3.png
    634
    505
    media_image3.png
    Greyscale

a plurality of grooves (grooves 134, 136, 138-para. 0031) along a circumference (indicated by 100) (figures 3 and 4 show different perspectives of drive roll 60, where paragraph 0027 states that 100 includes a generally circumferential surface 104 having a plurality of grooves-84-formed therein) of the drive roll (60), each of the plurality of grooves configured to receive at least one of a different wire diameter or a different wire type (para. 0027; each of the grooves receives and advances a wire electrode 16 that is different in size and/or composition than the wire electrodes the other grooves are configured to receive) (See also paragraphs 0019 and 0031) (“…the wire electrode 16 

    PNG
    media_image4.png
    380
    471
    media_image4.png
    Greyscale

a plurality of slots (recesses 106, 108, and 110 “which are formed in a surface 112 of the drive roll 60”-para. 0028) (Figure 3 shows pairs of 106, 108, and 110) (“Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other recess of the pair.” Para. 0028) on a first side of the drive roll (60) corresponding to the plurality of grooves (para. 0030, “each set of mounting recesses 106, 108, and 110, corresponds to a respective groove configured to receive a wire electrode of a 134, 136, 138) corresponding to a different set of one or more of the plurality of slots (para. 0030), wherein ones of the slots having a same depth from the first outer face correspond to a same one of the grooves (Para. 0028, “Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other recess of the pair.”), and the different sets of the slots are configured to position different ones of the grooves in alignment with a path of the wire when engaged with the retaining pin (64) while the drive roll (60) is installed on the drive shaft (62) (Figures 6-7) (para. 0028, “…the tabs 64 of the motor shaft 62 may be disposed within the mounting recesses 106, 108, or 110, each tab 64 abutting a mounting shoulder 114, 116, or 118, respectively. In the presently illustrated embodiment, the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another….”) (para. 0032, “…spring 66 (FIG. 2) applies a biasing force that causes one of the mounting shoulders 114, 116, or 118 to engage a mounting tab 64 disposed within the respective mounting recess. The equidistant arrangement of the grooves 134, 136, and 138, with respect to their corresponding mounting shoulders 114, 116 and 118, enables alignment of a particular groove with the wire path 82 (FIG. 2) by disposing a tab 64 of the motor shaft 62 within a particular mounting recess 106, 108, or 110. Particularly, when the tabs 64 are 
Ertmer is silent on a sensor configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to the first outer face of the drive roll.
Hemmert teaches that it is known in the art of wire drive assemblies (para. 0001; “…invention relates generally to welding systems, and more particularly to systems and methods for determining a size of welding wire fed through a welding wire feeder…”) (figure 1; assembly 32, drive rolls 42 and 44) for the drive roll to include a plurality of grooves configured to receive at least one of a different wire diameter or a different wire type (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24; Figures 4-6) or a different wire type (para. 0040, grooves 132/134 designed to convey steel welding wire of different sizes. Grooves 140/142 are designed to convey different sizes of flux cored wires) (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24; Figures 7-8).

    PNG
    media_image5.png
    355
    549
    media_image5.png
    Greyscale

Hemmert further teaches a sensor (38) configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to an outer face of the drive roll (with respect to Figures 4-6, paragraph 0036 discloses that sensor 38 generates a signal indicative of the size of wire 24…a signal related to wire size by sensing a dimension of counterbored section 112, which includes a distance between section 112 and outer surface 110; paragraph 0037 discloses that drive roll 42 includes grooves 120 and 122 so that 42 may be used with more than one type and/or size of wire 24; Paragraph 0038 discloses “the sensor 38, upon sensing either the distance 128 or the distance 130…may output a signal indicative of the size of welding wire…;” paragraph 0039 discloses that sensor 38 senses a depth of section 112 (which includes sections 124 and 126 pertaining to grooves 122 and 120)-as such sensor 38 detects a depth based on a distance to the drive roll) (Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed and that “the counterbored sections 112 are shown to be formed in an inner portion of the drive roll 42…such counterbored sections 112 may be formed in an annular portion of the drive roll 42 or an outer portion of the drive roll 42…”) (Similarly, with respect to Figures 7-8, paragraph 0040 disclose drive roll 42 including grooves 132 and 134 (bored sections 136/138) for conveying steel wire and drive roll 42 including grooves 140 and 142 (bored sections 144 and 146) for conveying flux cored wires; para. 0041 discloses drive roll 42 including different depths of counterbored section 112 (pertaining to sections 124, 126, 136, 138, 144, and 146) corresponding to different types of welding wire and different depths) (See also Figure 9, which shows the relationship between sensor 38 and drive roll 42, where sensor 38 senses distance 130-which corresponds to distance 130 discussed above) (Therefore, sensor 38 detects which drive roll configuration has been set based on a distance from the sensor to an outer surface of the drive roll.  For example, sensor 38 detects the set drive roll configuration based on a measurement of distance 130, where distance 130 is based, partially, on a distance from sensor 38 to an outer surface of drive roll 42, since distance 130 is at least partly based on a distance from 38 to surface 126-as shown in Fig. 9).
The advantage of combining the teachings of Hemmert is that in doing so would provide a means for automatically detecting/sensing a parameter indicative of welding wire size (para. 0025), where such means communicates with the welding system in order to adjust arc starting or welding parameters based on such detected parameters 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ertmer with Hemmert, by adding to the wire drive assembly of Ertmer with the sensor of Hemmert, in order to provide a means for automatically detecting/sensing a parameter indicative of welding wire size (para. 0025), where such means communicates with the welding system in order to adjust arc starting or welding parameters based on such detected parameters (para. 0026), thereby providing a system that automatically determines configuration, size and/or type information of the welding wire and automatically selects and implements welding parameters accordingly (para. 0026).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including the plurality of grooves comprising a first groove configured to receive a first wire having a first diameter, and a second groove is configured to receive a second wire having a second diameter [See grooves 84 of Ertmer, as detailed in claim 1 above] [See also Hemmert (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24)].
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation and further teaches wherein the sensor (38) is configured to determine whether the drive roll (42) has been set to receive the first wire having the first diameter or the second wire having the second diameter based on the distance to See citations in claim 1; para. 0038, sensor 38 outputs a signal indicative of the corresponding welding size)].
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches the plurality of grooves comprising a first groove configured to receive a first type of wire, and a second groove a configured to receive a second type of wire (See citations to Ertmer for grooves 84 which accommodate wires of different size or composition-para. 0033) [See also Hemmert (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24)].
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation and further teaches wherein the sensor (38) is configured to detect whether the drive roll (42) has been set to receive the first type of wire or the second type of wire based on the distance to outer surface of the drive roll [Hemmert (see citations in claim 1; Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed)].
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation and further teaches wherein the first type of wire is a solid wire, and wherein the second type of wire is a flux-cored wire (See paragraph 0019 of Ertmer) [See also Hemmert (para. 0041; aluminum, steel, flux cored; drive roll 42 may be used with any combination of size and material of welding wire 24)].
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ertmer teaches wherein the drive roll is installed on a drive shaft with a pin (Best shown in Figure 2, drive shaft 62 includes one or more locking members of tabs 64; para. 0022, in which the drive roll is installed) (See also Figures 6-7) [For purposes of examination, the recited “pin” and “drive shaft” of claim 9 is interpreted to correspond to the drive shaft and retaining pin recited in claim 1], and wherein the pin (64) engages with at least one of the plurality of slots to configure a corresponding one of the plurality of grooves to receive the wire (para. 0028, “…the tabs 64 of the motor shaft 62 may be disposed within the mounting recesses 106, 108, or 110, each tab 64 abutting a mounting shoulder 114, 116, or 118, respectively. In the presently illustrated embodiment, the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another….”) (para. 0032, “…spring 66 (FIG. 2) applies a biasing force that causes one of the mounting shoulders 114, 116, or 118 to engage a mounting tab 64 disposed within the respective mounting recess. The equidistant arrangement of the grooves 134, 136, and 138, with respect to their corresponding mounting shoulders 114, 116 and 118, enables alignment of a particular groove with the wire path 82 (FIG. 2) by disposing a tab 64 of the motor shaft 62 within a particular mounting recess 106, 108, or 110. Particularly, when the tabs 64 are disposed within the mounting recesses 106, the biasing force applied by the spring 66 causes the tabs 64 to abut mounting shoulders 114, which brings the groove 134 into alignment with the wire path 82 (FIG. 2), as generally illustrated in FIG. 6…”) (para. 0034, “…when the tabs 64 are disposed 
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation.
Ertmer further teaches, as detailed in claim 9, wherein the drive roll is set at a particular location on the drive shaft when the pin engages with the at least one of the plurality of slots (See above citations).
Regarding claim 12, Ertmer teaches a welding power supply (Fig. 1; welding system 10 including drive system 14 communicatively coupled to power supply 22), comprising:
a wire drive assembly (para. 0001; “…invention relates generally to welding systems and, more particularly, to wire feed assemblies of such systems…”) (Figures 1-7, drive system 14), including: 
a drive shaft (Drive shaft 62; paragraph 0022; figure 2, 6, and 7); 
a retaining pin (one or more locking members or tabs 64; paragraph 0022; Figures 2, 6, and 7); 
a drive roll (Drive roll 60; para. 0021; Figures 2-7), comprising: 

    PNG
    media_image1.png
    364
    477
    media_image1.png
    Greyscale

a first outer face (front surface shown above, generally indicated by 112) on a first side (Fig. 3) of the drive roll (60); 

    PNG
    media_image2.png
    313
    418
    media_image2.png
    Greyscale

a second outer face (indicated by above arrow) on a second side (rear side) of the drive roll (60) opposite the first side of the drive roll (para. 0011; Fig. 4 is the rear perspective view of the drive roll of Fig. 3.  Therefore, the above indicated outer face is on the opposite side of the drive roll than outer face 112); 

    PNG
    media_image3.png
    634
    505
    media_image3.png
    Greyscale

a plurality of grooves (grooves 134, 136, 138-para. 0031) along a circumference (indicated by 100) (figures 3 and 4 show different perspectives of drive roll 60, where paragraph 0027 states that 100 includes a generally circumferential surface 104 having a plurality of grooves-84-formed therein) of the drive roll (60), each of the plurality of grooves configured to receive at para. 0027; each of the grooves receives and advances a wire electrode 16 that is different in size and/or composition than the wire electrodes the other grooves are configured to receive) (See also paragraphs 0019 and 0031) (“…the wire electrode 16 may comprise any of a variety of suitable metals, such as aluminum, stainless steel, nickel, or iron, for instance. Additionally, in some embodiments, the wire electrode 16 may be a solid wire or a cored wire, including a flux cored or gasless wire electrode. As will be further appreciated, various welding electrodes 16 may also have different widths or diameters than one another, such as diameters of 0.024 inches, 0.030 inches, and 0.035 inches, to name but a few….”); and 

    PNG
    media_image4.png
    380
    471
    media_image4.png
    Greyscale

a plurality of slots (recesses 106, 108, and 110 “which are formed in a surface 112 of the drive roll 60”-para. 0028) (Figure 3 shows pairs of 106, 108, and 110) (“Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other recess of the pair.” Para. 0028) on a first side of the drive roll (60) corresponding to the plurality of grooves (para. 0030, “each set of mounting recesses 106, 108, and 110, corresponds to a respective groove configured to receive a wire electrode of a specific size or diameter. For instance, in one embodiment, three grooves 84 associated with the mounting recesses may be disposed about the drive roll 60 and configured to receive wire electrodes having diameters of or near 0.024 inches, 0.030 inches, and 0.035 inches, respectively.”), each of the plurality of grooves (134, 136, 138) corresponding to a different set of one or more of the plurality of slots (para. 0030), wherein ones of the slots having a same depth from the first outer face correspond to a same one of the grooves (Para. 0028, “Each recess of the related pair has a depth, measured from the surface 112 to its respective mounting shoulder 114, 116, or 118, that is substantially equivalent to the depth of the other recess of the pair.”), and the different sets of the slots are configured to 64) while the drive roll (60) is installed on the drive shaft (62) (Figures 6-7) (para. 0028, “…the tabs 64 of the motor shaft 62 may be disposed within the mounting recesses 106, 108, or 110, each tab 64 abutting a mounting shoulder 114, 116, or 118, respectively. In the presently illustrated embodiment, the mounting recesses 106, 108, and 110 are each composed of a related pair of mounting recesses that are disposed about an inner circumference of the drive roll 60 opposite one another….”) (para. 0032, “…spring 66 (FIG. 2) applies a biasing force that causes one of the mounting shoulders 114, 116, or 118 to engage a mounting tab 64 disposed within the respective mounting recess. The equidistant arrangement of the grooves 134, 136, and 138, with respect to their corresponding mounting shoulders 114, 116 and 118, enables alignment of a particular groove with the wire path 82 (FIG. 2) by disposing a tab 64 of the motor shaft 62 within a particular mounting recess 106, 108, or 110. Particularly, when the tabs 64 are disposed within the mounting recesses 106, the biasing force applied by the spring 66 causes the tabs 64 to abut mounting shoulders 114, which brings the groove 134 into alignment with the wire path 82 (FIG. 2), as generally illustrated in FIG. 6…”) (para. 0034, “…when 
Ertmer is silent on a sensor configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to the first outer face of the drive roll and one or more processors operatively coupled to the sensor.
Hemmert teaches that it is known in the art of wire drive assemblies (para. 0001; “…invention relates generally to welding systems, and more particularly to systems and methods for determining a size of welding wire fed through a welding wire feeder…”) (figure 1; assembly 32, drive rolls 42 and 44) for the drive roll to include a plurality of grooves configured to receive at least one of a different wire diameter or a different wire type (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24; Figures 4-6) or a different wire type (para. 0040, grooves 132/134 designed to convey steel welding wire of different sizes. Grooves 140/142 are designed to convey different sizes of flux cored wires) (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24; Figures 7-8).

    PNG
    media_image5.png
    355
    549
    media_image5.png
    Greyscale

Hemmert further teaches a sensor (38) configured to detect which of the plurality of grooves is configured to receive a wire based on a distance from the sensor to an outer face of the drive roll (with respect to Figures 4-6, paragraph 0036 discloses that sensor 38 generates a signal indicative of the size of wire 24…a signal related to wire size by sensing a dimension of counterbored section 112, which includes a distance between section 112 and outer surface 110; paragraph 0037 discloses that drive roll 42 includes grooves 120 and 122 so that 42 may be used with more than one type and/or size of wire 24; Paragraph 0038 discloses “the sensor 38, upon sensing either the distance 128 or the distance 130…may output a signal indicative of the size of welding wire…;” paragraph 0039 discloses that sensor 38 senses a depth of section 112 (which includes sections 124 and 126 pertaining to grooves 122 and 120)-as such sensor 38 detects a depth based on a distance to the drive roll) (Paragraph 0042 discloses sensor 38 outputs a signal based on a measurement of any parameter indicative of welding size…38 may directly detect the diameter of wire 24…38 may detect a magnetic field that may correspond with a type of wire being conveyed and that “the counterbored sections 112 are shown to be formed in an inner portion of the drive roll 42…such counterbored sections 112 may be formed in an annular portion of the drive roll 42 or an outer portion of the drive roll 42…”) (Similarly, with respect to Figures 7-8, paragraph 0040 disclose drive roll 42 including grooves 132 and 134 (bored sections 136/138) for conveying steel wire and drive roll 42 including grooves 140 and 142 (bored sections 144 and 146) for conveying flux cored wires; para. 0041 discloses drive roll 42 including different depths of counterbored section 112 (pertaining to sections 124, 126, 136, 138, 144, and 146) corresponding to different types of welding wire and different depths) (See also Figure 9, which shows the relationship between sensor 38 and drive roll 42, where sensor 38 senses distance 130-which corresponds to distance 130 discussed above) (Therefore, sensor 38 detects which drive roll configuration has been set based on a distance from the sensor to an outer surface of the drive roll.  For example, sensor 38 detects the set drive roll configuration based on a measurement of distance 130, where distance 130 is based, partially, on a distance from sensor 38 to an outer surface of drive roll 42, since distance 130 is at least partly based on a distance from 38 to surface 126-as shown in Fig. 9).
Hemmert further teaches one or more processors (material sensing and control system 60 includes processor 64; Fig. 2; para. 0030 discloses one or more controllers or processors that control different aspects) operatively coupled to the sensor (38)(para. 0028, 64 and 38 operatively coupled via communication cable 66).
para. 0025), where such means communicates with the welding system in order to adjust arc starting or welding parameters based on such detected parameters (para. 0026), thereby providing a system that automatically determines configuration, size and/or type information of the welding wire and automatically selects and implements welding parameters accordingly (para. 0026).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ertmer with Hemmert, by adding to the wire drive assembly of Ertmer with the sensor of Hemmert, in order to provide a means for automatically detecting/sensing a parameter indicative of welding wire size (para. 0025), where such means communicates with the welding system in order to adjust arc starting or welding parameters based on such detected parameters (para. 0026), thereby providing a system that automatically determines configuration, size and/or type information of the welding wire and automatically selects and implements welding parameters accordingly (para. 0026).
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation including wherein the one or more processors are configured to automatically determine which of the plurality of grooves is configured to receive the wire based on a signal received from the sensor [Hemmert (see above in claim 12; see also paragraph 0026, 60 receives signals from sensor 38 and is capable of automatically determining configuration, size and/or type of information relating to wire 24)].
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation including wherein the one or more processors are configured to determine the diameter of the wire based on the signal received from the sensor, and wherein the one or more processors are configured to automatically set a wire speed based on the diameter of the wire [Hemmert (see above in claim 12 and see also paragraph 0026, 60 receives signals from sensor 38 and is capable of automatically determining configuration, size and/or type of information relating to wire 24, and automatically selecting and implementing welding parameters for system 10; See also paragraphs 0025 and 0030, setting a desire rate or speed)].
Regarding claim 17, the primary combination, as applied to claim 12, teaches each claimed limitation including a first one of the plurality of grooves is configured to receive a first wire having a first diameter, and a second one of the plurality of grooves is configured to receive a second wire having a second diameter [See grooves 84 of Ertmer, as detailed in claim 12 above] [See also Hemmert (para. 0037; grooves 120 and 122 allow drive roll 42 to be used with more than one type and/or size of wire 24)].
Regarding claim 18, the primary combination, as applied to claim 17, teaches each claimed limitation including wherein the sensor (38) is configured to determine whether the drive roll (42) has been set to receive the first wire having the first diameter or the second wire having the second diameter based on the distance to the outer surface of the drive roll [Hemmert (see citations of claim 12; para. 0038, sensor 38 outputs a signal indicative of the corresponding welding size)].
Regarding claim 19, the primary combination, as applied to claim 12, teaches each claimed limitation including the drive roll being configured with a first groove of the See citations to Ertmer for grooves 84 which accommodate wires of different size or composition-para. 0019 and 0033) [See also Hemmert (para. 0041, first and second grooves receive different types of wire-aluminum, steel, flux cored-such that drive roll 42 may be used with any combination of size and material of welding wire 24)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761